              Case 1:21-cv-03229-VEC Document 18 Filed 09/13/21 Page 1 of 1




                                                                                                                           New Jersey
                                                                                                                           430 Mountain Avenue
                                                                                                                           Suite 303
                                                                                                                           Murray Hill, NJ 07974

                                                                                                                           (908) 516-1050 Tel
                                                                                                                           (908) 516-1051 Fax


                                                                                                                           Writer's Direct Dial:
                                                                                                                           (908) 516-1056
                                                                                                                           Writer's E-mail:
September 13, 2021                                                                                                         dlichtenberg@fisherphillips.com


Via ECF
Hon. Valerie E. Caproni, U.S.D.J.
United States District Court for the Southern District of New York
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

          Re:         Sanchez v. L' Oreal USA, Inc.
                      Case Number: 1:21-cv-03229-VEC

Dear Judge Caproni:

       This firm represents defendant L’Oreal USA, Inc. (“L’Oreal”) in connection with the above-
captioned matter. We respectfully write to Your Honor regarding the Order of Automatic Referral
to Mediation (Doc. 17), which also includes Discovery Protocols, and the assignment of a
mediator by September 20, 2021. As Your Honor is aware, on September 3, 2021, L’Oreal filed
a Motion for Partial Dismissal of the Amended Complaint (Docs. 14-16), which is currently pending
before the Court. In accordance with the Court’s Order, the motion should be fully briefed by
October 8, 2021 (Doc. 12). We respectfully request that the parties engage in the mediation
process after the pending motion has been resolved by the Court.

                                                                       Respectfully submitted

                                                                       /s/David B. Lichtenberg

                                                                       David B. Lichtenberg
                                                                       Partner
                                                                       For FISHER & PHILLIPS LLP

DBL:ava

cc:       Cyrus E. Dugger (via ECF)




                                                               Fisher & Phillips LLP
   Atlanta • Baltimore • Bethesda • Boston • Charlotte • Chicago • Cleveland • Columbia • Columbus • Dallas • Denver • Detroit • Fort Lauderdale • Gulfport
 Houston • Irvine • Kansas City • Las Vegas • Los Angeles • Louisville • Memphis • Nashville • New Jersey • New Orleans • New York • Orlando • Philadelphia
               Phoenix • Pittsburgh • Portland • Sacramento • San Diego • San Francisco • Seattle • Tampa • Washington, DC • Woodland Hills

FP 41600708.1
